Exhibit 10.2

FORM E-2

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Phase 2 Receiving, Storage and Regasification
Terminal Expansion

 

COMPANY: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: July 21, 2006

  

CHANGE ORDER NUMBER: SP2/BE-001

 

DATE OF CHANGE ORDER: October 24, 2006

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

The second sentence of Attachment F, Section 1B is replaced with the following:

“Bechtel shall procure the full limits under the builder’s risk policy under
Section 1A.9, including $100 million of the limits specified under Section 1A.9
for property loss or damage from flood and windstorm, no later than ninety
(90) days after Notice to Proceed, and the remaining $300 million limit for
property loss or damage from flood and windstorm no later than May 15, 2007.”

There is no increase in the Fixed Fee associated with the implementation of the
following Change Order Requests

Adjustment to Bechtel’s Fixed Fee

 

The original Fixed Fee was

   $ 18,500,000

Change in Fixed Fee by previously authorized Change Orders

   $ 0.00

The Fixed Fee prior to this Change Order was

   $ 18,500,000

The Fixed Fee will change by this Change Order in the amount of

   $ 0.00

The new Fixed Fee including this Change Order will be

   $ 18,500,000

This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order upon
the Fixed Fee and shall be deemed to compensate Bechtel fully for such change.

Upon execution of this Change Order by Company and Bechtel, the above-referenced
change shall become a valid and binding part of the original Agreement without
exception or qualification, unless noted in this Change Order. Except as
modified by this and any previously issued Change Orders, all other terms and
conditions of the Agreement shall remain in full force and effect. This Change
Order is executed by each of the Parties’ duly authorized representatives.

 

Sabine Pass LNG, L.P.

   

/s/ J. Montalvo

Company

   

Bechtel

/s/ Ed Lehotsky

   

Jose Montalvo

Name

   

Name

Project Director

   

Project Mgr.

Title

   

Title

October 24, 2006

   

24 Oct. 06

Date of Signing

   

Date of Signing

 

E-1